Depue, J.
The prosecutor is the owner of a farm containing two hundred and ninety acres of land, which is divided by the line between the city of Eahway and the township of Woodbridge, in the county of Middlesex, so that two hundred and twenty acres thereof are within the township of Woodbridge, and seventy acres within the city of Eahway. The homestead dwelling-house is on that part of the premises which lies within the city, and is occupied by tenants who have no connection with, or interest in, the farm. The farm was cultivated by one Price, who received for his labor and services, as fanner, a certain share of the products of the farm. Price lived in a small tenement-house on that part of the farm which lies within the city of Rah-*260way. The prosecutor resided in the township of Wood-bridge, on other premises, about one-half a mile from the farm in question.
The entire farm was' taxed against the prosecutor, as owner, both in the township of Woodbridge and in the city of Rahway.
• The mode of taxing a farm or lot which is divided by township or county lines is prescribed by the sixth section of the act of 1866. Nix. Dig. 951, § 88.* The assessment is to be made upon the entire tract, if it- is occupied, in the township or ward in which the occupant resides,- and if unoccupied, then each part is to be assessed to the owner in the township or ward in which the same may be.
A contract between the owner of lands and a third person that the latter shall work the farm on shares, the products to be divided between them, is not a lease. Such an arrangement does not create the relation of landlord and tenant. The pceupier, by virtue of an agreement of this kind, becomes simply a tenant in common with the other contracting party, of the growing crops, and this joint interest continues until it is severed by a division. Guest v. Opdyke, 2 Vroom 552. An agreement between the owner and A, that the latter shall manage the farm for a stipulated sum per week, and be allowed to reside in and have the use of a dwelling-house and furniture therein, free of rent, is not a demise of the house, the occupation of it being a mere remuneration, in part, for services. Doe v. Derry 9 C. & P. 194; The King v. Stock, 2 Taunt. 340.
Where a farm, which is divided by township lines, is put within the control of another for cultivation, the latter receiving a share of the crops as a remuneration for his services, the farm is considered, for purposes of taxation, to be in the occupation of the owner, and is properly taxed to the owner in the township in which he resides, when he resides in one of the two townships in which the land is situate. It was so decided in The State v. Hoffman, 1 Vroom 346. That the owner does not reside upon the farm can make no *261difference. State v. Hay, 2 Vroom 275. The assessment upon the farm in the city of Rahway was illegal.
The case agreed upon admits that the mansion-house, with the curtilage attached to it, within the city, was occupied by parties as tenants, holding under the prosecutor, and having no interest in the farming operations. These premises are legally taxable in the city. State v. Hay. Their value, it is agreed, is §5,000. To that extent the assessment is affirmed. In other respects it is set aside.
Belle and Dalrimple, Justices, concurred.
Cited in N. J. Midland Railway Co. v. Van Syckle, 8 Vr. 507; McQuade v. Emmons, 9 Vr. 399.

Rev., p. 1152, § 65.